Citation Nr: 0808956	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a rating higher than 50 percent for a 
generalized anxiety disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1967 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In April 2004, the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704 (2007).


FINDING OF FACT

Under the General Rating Formula for Mental Disorders, the 
veteran's generalized anxiety disorder does not produce 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as or the equivalent 
to such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a rating higher than 50 percent 
for a generalized anxiety disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2003 and July 2007.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence indicating an increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The veteran was asked 
to submit any evidence that would include that in his 
possession.  The notice included the provisions for degree of 
disability assignable and for the effective date of the 
claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in October 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant was rated and 
general notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  As the content error did not 
affect the essential fairness of the adjudication of the 
claim for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, No. 05-0355, (U.S. 
Vet. App. Jan. 30, 2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations in April 2003 and March 2007.  As the veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision in October 1975, the RO granted service 
connection for anxiety neurosis, and assigned a 50 percent 
disability evaluation.

In August 2002, the veteran presented to the VA clinic with 
complaints of nightmares, decreased interest, decreased 
energy and appetite, as well as depression and self 
isolation.  The veteran also reported stress and anxiety 
since service discharge.  He related that sunny days at the 
beach triggered memories of Vietnam. The veteran denied 
suicidal ideation, heightened startle response, survivor 
guilt, feelings of detachment, anhedonia, amnesia, restricted 
affect or hypervigilance.  The clinician noted increased 
psychomotor agitation.  The veteran endorsed a history of 
drug and alcohol abuse.  He indicated that he worked part-
time as a car salesman and lived with his son.  The Global 
Assessment of Functioning (GAF) score was 70.  

The veteran was seen again in September 2002.  He reported 
that his symptoms had been stable for the past 30 years.  The 
veteran complained of chronic anxiety, hypervigilance, muscle 
tension, insomnia, fatigue, and twitching, along with 
decreased appetite and energy.  The clinician noted 
psychomotor agitation and anhedonia.  The clinician noted 
that the veteran's affect was easily irritable and his mood 
was tense and anxious.  His insight and judgment were fair, 
and his thought process was linear and goal oriented.  The 
GAF score was in the range of 65 to 70. 

A VA outpatient treatment record in January 2003 discloses 
that the veteran complained of financial difficulties and 
indicated that he had moved to Mexico.  The veteran related 
having a good relationship with his former wife.  He also 
indicated that he was proud of his son and had a good 
relationship with him.  The veteran reported keeping regular 
contact with his mother and siblings.  The GAF score was 45.  

On VA examination in April 2003, the veteran complained of 
feeling unmotivated to work, given that a recent attempt at 
starting his own business had failed.  He also endorsed 
inability to get along with other people.  At the time of the 
examination, the veteran was living with is son and he was 
able to perform household duties.  On examination, the 
veteran was well groomed and his speech was of normal rate 
and rhythm.  Affect was full and reactive.  His though 
processes were linear, logical and goal directed.  Insight 
and judgment were good, and his mood was described as okay.  
He was alert and oriented.  He was able to recall 3 out of 3 
objects.  



There was no evidence of loosening of associations, paranoia, 
hallucinations, delusions, suicidal or homicidal ideation.  
The examiner did not find any cognitive impairment, or other 
impairment in the veteran's ability to work.  The GAF score 
was in the range of 60 to 65.  

VA treatment records starting in September 2003 document GAF 
scores between 50 and 65 and various psychiatric diagnoses.  
In April 2004, the veteran indicated that he had good friends 
in the community in which he resided.  In June 2005, the 
veteran complained of mood swings, flashbacks, and 
nightmares.  The GAF score was 50.  

On VA psychiatric examination in March 2007, the examiner 
noted that the veteran was a poor and difficult historian 
because he was uncooperative.  The veteran refused to answer 
questions and when he did, he gave answers that had major 
inconsistencies with the medical records.  The examiner 
observed that at times his thought process seemed to be 
briefly linear and logical, and at other times he was 
uncooperative and feigned spasms.  Toward the end of the 
evaluation the veteran became increasingly agitated and 
threatening towards the examiner and the evaluation was 
terminated.  Accordingly, the examiner noted that most of the 
evaluation was based on the previous examination and a review 
of the medical records.  The examiner diagnosed malingering 
and a history of antisocial personality disorder.  The 
examiner indicated that he was unable to give an adequate GAF 
score based on the veteran's uncooperative manner, which 
appeared to be evidence of malingering.  

VA records from February 2006 to June 2006 show that the 
veteran was living in Mexico in a low stress environment, 
that he was involved in a business arrangement, and that his 
clinical picture had not changed, and that although he was in 
control he was still fragile.  VA records for March 2007 to 
September 2007 show that the veteran was treated for sleep 
disturbance due to nightmares.  The GAF scores ranged from 50 
to 65.  In August 2007 in a phone contact, the veteran stated 
that he was doing well and sleeping well, although he was 
occasional depressed.  In September 2007 in a phone contact, 
the veteran stated that he was busy with work and in a 
relationship.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Generalized anxiety disorder is currently rated 50 percent 
under 38 C.F.R. § 4.130, Diagnostic Code 9400, the General 
Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, the 
criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, 


appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Analysis

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the psychiatric disorder based on the VA 
examination in April 2003 and VA records more contemporaneous 
with the examination in 2003 and the VA psychiatric 
examination in March 2007 and the VA records more 
contemporaneous with the examination in 2007. 

VA Examination in April 2003 and Contemporaneous VA Records 

On VA examination in April 2003, the veteran described 
symptoms of feeling unmotivated to work, and he endorsed the 
inability to get along with other people.  

VA records prior to and after the examination until June 2005 
documented symptoms of depression, social isolation, anxiety, 
hypervigilance, insomnia, fatigue, and mood swings.  The 
Global Assessment of Functioning scores were in the range of 
45 to 70. 

A GAF score of 45 is in the range 41 to 50 indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score in the range of 
51 to 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 70 percent rating, that is, occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood, that determines the rating. 

As for the effect of the veteran's symptoms on work, school, 
or family relations, the record shows that he did worked 
part-time as a car salesman and then he lost motivation to 
work after his own business failed in about 2003, but there 
was no cognitive impairment or other impairment in the 
veteran's ability to work.  Socially, the veteran lived with 
his son of whom he was proud, he had a good relationship with 
his former wife, he kept regular contact with his mother and 
siblings, and he had good friends in the community.   



As for the effect of the veteran's symptoms on judgment, 
thinking, or mood, his insight and judgment were fair and his 
thought process was goal oriented.  He was described as well 
groomed and his speech was of normal rate and rhythm.  Affect 
was full and reactive.  His mood was described as okay.  He 
was alert and oriented.  There was no evidence of loosening 
of associations, paranoia, hallucinations, delusions, 
suicidal or homicidal ideation.  

Based on these findings, the symptoms have not resulted in 
deficiencies in work, school, family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.   

Also none of the symptom listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

For these reasons on the basis of VA findings from 2002 to 
2005, including GAF scores in the range of 45 to 50, which 
were inconsistent with the findings as suicidal ideation, 
severe obsessional rituals, or other serious impairment in 
social, or 


occupational functioning, such as no friends or the inability 
to keep a job, were not documented, the Board finds that the 
effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 70 percent rating, that 
is, occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.

VA Examination in March 2007 and Contemporaneous VA Records

On VA examination in March 2007, the examiner terminated the 
examination because the veteran was uncooperative.  VA 
records from February 2006 to June 2006 show that the veteran 
was living in Mexico in a low stress environment, that he was 
involved in a business arrangement, and that his clinical 
picture had not changed, and that although he was in control 
he was still fragile.  VA records for March 2007 to September 
2007 show that the veteran was treated for sleep disturbance 
due to nightmares.  The GAF scores ranged from 50 to 65.  In 
August 2007 in a phone contact, the veteran stated that he 
was doing well and sleeping well, although he was occasional 
depressed.  In September 2007 in a phone contact, the veteran 
stated that he was busy with work and in a relationship. 

As for the effect of the veteran's symptoms on work, school, 
or family relations, the record shows that the veteran was 
involved in a business arrangement and he was in a 
relationship.  As for the effect of the veteran's symptoms on 
judgment, thinking, or mood, he was treated for sleep 
disturbance.  The single most significant finding was that 
the veteran's clinical picture had not changed, and that 
although he was in control he was still fragile, which is 
consistent with the findings form 2002 to 2005. 

Based on these findings, the symptoms have not resulted in 
deficiencies in work, school, family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 


unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.   

Also none of the symptom listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 

For these reasons on the basis of VA findings from 2006 and 
2007, including GAF scores of 50, which were inconsistent 
with the findings as suicidal ideation, severe obsessional 
rituals, or other serious impairment in social, or 
occupational functioning, such as no friends or the inability 
to keep a job, were not documented, the Board finds that the 
effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 70 percent rating, that 
is, occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.


ORDER

A rating higher than 50 percent for a generalized anxiety 
disorder is denied.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


